Case 1:21-cv-00006-DKW-RT Document 1 Filed 01/04/21 Page 1 of 10   PageID #: 1




CADES SCHUTTE
A Limited Liability Law Partnership

AMANDA M. JONES                8854-0
MICHAEL R. SOON FAH 11156-0
Cades Schutte Building
1000 Bishop Street, Suite 1200
Honolulu, HI 96813-4212
Telephone: (808) 521-9200
Fax: (808) 521-9210
Email: ajones@cades.com
       msoonfah@cades.com

Attorneys for Defendant
L3HARRIS TECHNOLOGIES, INC.


                 IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII


PRESTON LEE,                            CIVIL NO.
                                        (Other Civil Action)
            Plaintiff,
                                        DEFENDANT L3HARRIS
      v.                                TECHNOLOGIES, INC.’S NOTICE
                                        OF REMOVAL;
L3HARRIS TECHNOLOGIES, INC.;
JOHN DOES 1-10; JANE DOES 1-10;         DECLARATION OF DANIELLE
DOE CORPORATIONS 1-10; DOE              STEWART;
PARTNERSHIPS 1-10; DOE
UNINCORPORATED                          DECLARATION OF AMANDA M.
ORGANIZATIONS 1-10; and DOE             JONES;
GOVERNMENTAL AGENCIES 1-10,
                                        EXHIBITS 1-3;
            Defendants.
                                        CERTIFICATE OF SERVICE
Case 1:21-cv-00006-DKW-RT Document 1 Filed 01/04/21 Page 2 of 10         PageID #: 2




               DEFENDANT L3HARRIS TECHNOLOGIES INC.’S
                        NOTICE OF REMOVAL

      Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant L3HARRIS

TECHNOLOGIES, INC. (“L3Harris”), gives notice of removal of this action

from the Circuit Court of the Fifth Circuit, State of Hawaii (“Circuit Court”) to

the United States District Court for the District of Hawaii. Removal is proper

because this action satisfies the jurisdictional requirements of 28 U.S.C. § 1332

(diversity of citizenship), because venue here is proper and because L3Harris has

satisfied the requirements for removal set forth in 28 U.S.C. §§ 1441 and 1446. In

support of its Notice of Removal, L3Harris states:

      1.       State Court Action

      Plaintiff Preston Lee (“Plaintiff”) filed a complaint in Circuit Court against

L3Harris on December 3, 2020 (“Complaint”). See Exhibit 1 attached hereto.

Plaintiff filed a First Amended Complaint (“FAC”) on December 16, 2020. See

Exhibit 2 attached hereto.

      2.       Receipt of Plaintiff’s First Amended Complaint by L3Harris

      Through its counsel, L3Harris was served with a copy of Plaintiff’s FAC on

December 28, 2020. Declaration of Amanda M. Jones attached hereto (“Jones

Decl.”) ¶ 3.




                                       -2-
Case 1:21-cv-00006-DKW-RT Document 1 Filed 01/04/21 Page 3 of 10           PageID #: 3




      3.     Removal of the Circuit Court Action
      Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State court of

which the district courts of the United States have original jurisdiction, may be

removed by the defendant . . . to the district court of the United States for the

district and division embracing the place where such action is pending.”

      Pursuant to 28 U.S.C. § 1332(a), this Court has original jurisdiction over any

civil action in which complete diversity of citizenship exists between the plaintiff

and defendant and the matter in controversy exceeds the sum or value of

$75,000.00, exclusive of interests and costs.

      As discussed in further detail below, this action is removable because it

meets all of the requirements under 28 U.S.C. §§ 1332 and 1441, venue is proper

in the District of Hawaii, and this Notice of Removal is timely filed.

      4.     Grounds for Removal
      This Court has original jurisdiction under Section 1332(a) because there is

complete diversity between the two named parties. See 28 U.S.C. § 1441(b)(1)

(“In determining whether a civil action is removable on the basis of the jurisdiction

under section 1332(a) of this title, the citizenship of defendants sued under

fictitious names shall be disregarded.”).

      As the FAC alleges, at all material times, Plaintiff was a resident of the

County of Kaua‘i, State of Hawai‘i. FAC (Ex. 2) ¶ 3. L3Harris is incorporated in


                                        -3-
Case 1:21-cv-00006-DKW-RT Document 1 Filed 01/04/21 Page 4 of 10         PageID #: 4




Delaware and its principal place of business is Melbourne, Florida.             See

Declaration of Danielle Stewart attached hereto (“Stewart Decl.”) ¶ 2. Complete

diversity therefore exists between the parties.

      In addition, the amount in controversy likely exceeds $75,000. 1 Federal

courts have defined amount in controversy as “any result of the litigation,

excluding interests and costs, that ‘entail[s] a payment’ by the defendant.”

Gonzales v. CarMax Auto Superstores, LLC, 840 F.3d 644, 648–49 (9th Cir. 2016)

(citing Guglielmino v. McKee Foods Corp., 506 F.3d 696, 701 (9th Cir. 2007)).

This includes “damages (compensatory, punitive, or otherwise) and the cost of

complying with an injunction, as well as attorneys’ fees awarded under fee shifting

statutes.” Id.; see also Bell v. Preferred Life Assur. Soc. of Montgomery, Ala., 320

U.S. 238, 240 (1943) (“Where both actual and punitive damages are recoverable

under a complaint each must be considered to the extent claimed in determining

jurisdictional amount.”); Kroske v. U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir.

2005), as amended on denial of reh’g and reh’g en banc (Feb. 13, 2006) (“The

amount in controversy includes the amount of damages in dispute, as well as

attorney’s fees, if authorized by statute or contract.”); Kroske, 432 F.3d at 980

(holding that the district court properly considered damages for alleged emotional

      1
        When seeking removal, “a defendant’s notice of removal need include only
a plausible allegation that the amount in controversy exceeds the jurisdictional
threshold.” Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89
(2014) (citing 28 U.S.C. § 1446(a)).
                                         -4-
Case 1:21-cv-00006-DKW-RT Document 1 Filed 01/04/21 Page 5 of 10           PageID #: 5




distress claimed by the plaintiff in an age discrimination case in concluding that the

jurisdictional amount was satisfied).

      For purposes of determining the amount in controversy where the plaintiff

seeks lost wages for alleged wrongful termination, “the calculation of potential

damages associated with the award of back pay extends from the date of

termination until the date of judgment.”         Hossack v. CSG Sys., Inc., No.

8:13CV3178, 2014 WL 1794889, at *2 (D. Neb. May 6, 2014) (citing cases); see

also Lucas v. Ultima Framingham LLC, 973 F. Supp. 2d 98, 102-03 (D. Mass.

2013) (“[F]or an unlawful termination claim, the damages for back pay are

calculated from the date of termination to the date of judgment.”); Lowe v. Sears

Holding Corp., 545 F. Supp. 2d 195, 196 (D.N.H. 2008) (“The amount in

controversy in a wrongful discharge suit, then, includes what the plaintiff would

have earned but for the termination of his employment, even if those sums had not

yet become due at the time of removal.”). The expected date of judgment is

determined based on the duration of other similar cases alleging the same cause of

action. See Lucas, 973 F. Supp. 2d at 102-03.

      In his FAC, Plaintiff asserts three causes of action. In Count I, Plaintiff

asserts that he was discriminated against based on a disability and subjected to a

hostile work environment in violation of Haw. Rev. Stat. § 378-2. Ex. 2 (FAC) ¶¶

96-100. In Count II, Plaintiff appears to assert he was retaliated against and


                                        -5-
Case 1:21-cv-00006-DKW-RT Document 1 Filed 01/04/21 Page 6 of 10           PageID #: 6




wrongfully terminated in violation of Haw. Rev. Stat. § 378-2. Id. ¶¶ 90-94; 101-

104.   In Count III, Plaintiff asserts he was retaliated against purportedly for

“reporting illegal practices” in violation of Haw. Rev. Stat. § 378-62. Id. ¶¶ 105-

108.

       The FAC’s Prayer for Relief states that Plaintiff seeks “special damages for

the aforementioned Counts”; “compensatory damages, proximately caused by

[L3Harris’] illegal conduct, including but not limited to, general damages for

emotional distress”; “punitive or exemplary damages”; “reasonable attorney’s fees

and costs”; and “further relief both legal and equitable as [the Circuit Court] deems

just”. Ex. 2 (FAC) Prayer for Relief at ¶¶ B, C, D, E, and H.

       Plaintiff’s demand for alleged “special damages” and other forms of relief

along with his complaint about the termination of his employment suggests

Plaintiff is seeking alleged lost wages (i.e. back pay) associated with the

termination of his employment. See FAC; see also HRS § 378-5(b) (providing that

if plaintiff prevails in establishing that unlawful discrimination occurred, the court

may order such affirmative action as deemed appropriate including restatement

“with or without backpay”); HRS § 378-64 (authorizing a court rendering a

judgment in favor of a plaintiff under the Hawaii Whistleblower Protection Act can

order “payment of back wages”).




                                        -6-
Case 1:21-cv-00006-DKW-RT Document 1 Filed 01/04/21 Page 7 of 10       PageID #: 7




      The wage loss component of Plaintiff’s demand alone likely meets the

amount in controversy requirement. Plaintiff alleges that his employment was

terminated on June 22, 2020, after having worked for many years for L3Harris.

Ex. 2 (FAC). In both tax year 2018 and tax year 2019, Plaintiff’s gross wages

exceeded the $75,000 threshold. See Stewart Decl. ¶ 3. At the time Plaintiff’s

employment was terminated, he was earning $32.20 an hour and was classified as a

full-time employee. Id.

      Assuming judgment in this matter were entered one year after removal of

this action (i.e., December 2021), which is an extremely conservative estimate

based on the current circumstances, his wage loss claim would span about 18

months. At Plaintiff’s rate of pay, his wage loss claim for 18 months alone would

exceed the jurisdictional amount.

      Even if there was no wage loss component to Plaintiff’s damages claim or it

was less than described above, Plaintiff is also seeking damages for alleged

emotional distress and seeking to recover attorneys’ fees2 and punitive damages.

Those demands combined demonstrate that the amount in controversy more likely

than not exceeds $75,000. See Mendoza v. Am. Airlines, Inc., No. CV 10-7617

RSWL, 2010 WL 5376375, at *3 (C.D. Cal. Dec. 22, 2010) (holding that where


      2
       Attorneys’ fees can be awarded to a prevailing plaintiff under the statutes
under which Plaintiff is asserting claims herein. See Haw. Rev. Stat. § 378-5(c);
Haw. Rev. Stat. § 378-64.
                                      -7-
Case 1:21-cv-00006-DKW-RT Document 1 Filed 01/04/21 Page 8 of 10           PageID #: 8




plaintiff’s complaint alleged he was “seeking damages from loss of income, lost

benefits and the ongoing emotional and mental distress suffered by Plaintiff since

the alleged incident underlying his claim” and also sought punitive damages and

attorney’s fees, it was “intelligently ascertainable that the amount of controversy

exceed[ed] the minimum amount and the removal period commenced on the date

Defendants were served with the Complaint”).

      Accordingly, this Court has original jurisdiction under 28 U.S.C. § 1332(a).

      5.     Procedural Requirements for Removal

      L3Harris files this Notice of Removal pursuant to and in accordance with the

requirements of 28 U.S.C. § 1446. No previous application has been made for the

relief requested herein.

      6.     Venue
      The United States District Court for the District of Hawai‘i embraces the

county in which the state court action is now pending, and thus, this Court is the

proper district court to which this case should be removed.           See 28 U.S.C.

§§ 1441(a), 1446(a). L3Harris also notes that Plaintiff already has a pending

action in this court arising from the same alleged actions that are the subject of the

complaint he filed in state court that L3Harris is removing.          See Exhibit 3

(Complaint filed by Plaintiff in 1:20-cv-00489 LEK-KJM).




                                        -8-
Case 1:21-cv-00006-DKW-RT Document 1 Filed 01/04/21 Page 9 of 10          PageID #: 9




      7.     Timeliness of Notice of Removal
      Pursuant to 28 U.S.C. § 1446(b), this removal is timely because it is filed

within 30 days after December 28, 2020, which is the date on which L3Harris was

served with a copy of the FAC. See Murphy Bros. Inc. v. Michetti Pipe Stringing,

Inc., 526 U.S. 344 (1999) (holding that the removal period does not end until 30

days after the defendant is formally served); Declaration of Amanda M. Jones

attached hereto ¶ 3.

      8.     State Court Pleadings
      As 28 U.S.C. § 1446(a) requires, L3Harris attaches hereto as Exhibit 1

Plaintiff’s original Complaint, including Plaintiff’s demand for jury. L3Harris also

attaches hereto as Exhibit 2 Plaintiff’s FAC, including Plaintiff’s demand for jury

and summons. Exhibits 1 and 2 collectively constitute all process, pleadings, and

orders that have been received by L3Harris or that are known to L3Harris.

      9.     Notice to Plaintiff

      Pursuant to 28 U.S.C. § 1446(d), L3Harris is providing written notice to

Plaintiff’s counsel and shall file a true and correct copy of this Notice of Removal

with the Clerk of the Circuit Court.

      In filing this Notice of Removal, L3Harris does not waive any defense,

exception, right, or motion. L3Harris specifically reserves all defenses, exceptions,

rights, and motions. No statement or omission here shall be deemed to constitute



                                        -9-
Case 1:21-cv-00006-DKW-RT Document 1 Filed 01/04/21 Page 10 of 10            PageID #: 10




 an admission by L3Harris of any of the allegations or damages sought in the

 Complaint, all of which L3Harris vigorously denies.

       WHEREFORE, L3Harris removes this action from the Hawaii Circuit Court

 of the Fifth Circuit to the United States District Court for the District of Hawaii.

       DATED: Honolulu, Hawaii, January 4, 2021.

                                         CADES SCHUTTE
                                         A Limited Liability Law Partnership

                                         /s/ Amanda M. Jones
                                         AMANDA M. JONES
                                         MICHAEL R. SOON FAH
                                         Attorneys for Defendant
                                         L3HARRIS TECHNOLOGIES, INC.




                                          - 10 -
